Spring, J. (dissenting):
The defendant was indicted for arson with one George Jones and they elected to have separate trials, ánd the conviction of Jones was affirmed by this court (100 App. Div. 511) and also by the Court of Appeals (181 ¡N. Y. 516). The specific charge was the attempted burning of the stock of goods owned by the defendant in Little -Falls, and the motive to obtain the insurance money, for the evidence shows quite clearly that the property was considerably over insured. If the crime was committed, the fire was set by Jones, who was in the employ of the defendant, for the latter was in ¡Rochester at the time. ; .
An examination of the record satisfies me that there was abundant evidence given upon the trial to sustain the verdict of the jury. The trial was protracted, was bitterly contested and- inevitably some improper evidence was received or some proper evidence excluded. It is not a case, however, calling for a microscopic hypercritical .investigation of every exception contained in the record..
The fire set out in the indictment occurred ¡November 19, 1903. There had been a previous fire on the tenth of the same month of these same goods, which had been.stopped, and a claim for damages had been presented to the insurance companies and an investigation was set on foot by representatives of these companies for the purpose of ascertaining., whether the fire was a suspicious one, and if so, the policies were "to be canceled. As a result of this investigation the policies were canceled on the seventeenth, but such cancellation could not become effective within five days. The theory of the prosecution was that the defendant realized the necessity of causing the destruction of his property by fire before the expiration of the five days, and, hence, the fire on the nineteenth while the policies were still in force. '
On the seventeenth and during the explorations of the adjusters *496of these insurance companies, they had a conversation with the defendant, which is narrated by ode of them, the People’s witness Tyler.. During this conversation he asked the defendant “ if he was the man who had a fire at Syracuse. He replied, yes,” and the same inquiries as to fires at Baldwinsville and Fulton were propounded and elicited affirmative answers, and the competency of this evidence was properly raised by the defendant’s. counsel. As already suggested, these inquiries were made while the agents of the insurance companies were engaged in the sifting process as to the fire of Hovember tenth in order that they might ascertain whether they had just cause to' terminate the existing insurance. As a part of this probing they inquired of the defendant as to former fires of his goods. "These inquiries did not necessarily imply an attack upon his integrity, but the frequency of these fires, even though unintentionally caused, might be an adequate justification for annulling the insurance. During the subsequent part of the trial there was no intimation, so far as the record shows, that these fires were incendiary. Ho allusion to the subject was made by the trial judge in his charge, and he was not requested to advise the jury that the evidence did not tend to implicate the defendant as to these fires. Hor does the record show that during, the summing up the subject of these previous fires was alluded to in any way whatever. Had the charge, been made by the district attorney that they were of. incendiary origin "the astute counsel for the defendant would have been alert to correct the impression. On the contrary, as we will observe later, all parties disclaimed that the- evidence had any such effect or tendency. '
This same class of ¡evidence comprised a part of the alleged objéc-. tionable evidence on ¡the trial,and conviction of Jones, and was-urged strenuously as a reason for. the reversal of the judgment 'of conviction. On that trial Gfirvan, also an agent of one of the insult anee companies, was allowed to testify that Brown, the present defendant, said that a ¡fire had occurred at Fulton while he was. keeping a store at that place. Again, the defendant testified in, behalf of Jones on that trial, and was cross-examined as to these previous fires at considerable length. Jones was in the employ of Brpwn when the fire at Fulton occurred, and- if the evidence is vicious, as is contended, it was equally so against Jones. . In any *497event the question of the admissibility and effect of this class of evidence was in the preceding record, was pointedly pressed upon the court by the appellant’s counsel, and while no opinion was written either in this court or in- the Court of Appeals, yet we cannot assume that so vital a proposition was utterly overlooked by both appellate courts. '
Passing that, however, I think, as an original proposition, the evidence was admissible. Certainly evidence pertaining to the fire of November tenth was competent. That was not an unrelated crime in the sense in which that term is used. The same goods were involved in the same- building, and they were in the custody of the same parties, and there was the same excessive insurance which, it is claimed, induced each fire.
The question of the defendant’s motive was an important element in the case of the prosecution- .‘The fact that the insurance companies had canceled their policies to become operative five days after the notice was served upon the defendant, and the fire actually occurred within that brief space of time, was important. The motive of the defendant to burn his property was thus elucidated. The-evidence criticised was elicited while the investigation preceding the cancellation was in progress. The evidence even of the previous ■ fires was a connected part of this scrutiny. It bore upon the question of motive and illustrated the mental operations of the defendant.
The prosecution was not necessarily confined to the proof of the fact tha.t the policies were Canceled. The People were entitled to prove that the companies were justified in annulling them and that the defendant knew the examination was for the purpose of revoking the insurance and he was directly connected with what occurred. The information, in part at least, on which the companies determined to cancel was derived from the defendant and that information the plaintiff was entitled to. have before the jury. The dis- • closure may possibly have tended to inculpate the defendant with some other offense, but that collateral circumstance does not render the evidence inadmissible.
In explanation or illustration of the motives or mental operations of one on trial under an indictment much latitude has been given to tlie prosecution. In. People v. Harris (136 N. Y. 423) the *498defendant was on trial for the murder of his wife and the crimó was Committed January 31, 189,1. The district attorney was permitted to prove, under objection, that in September preceding the defendant had illicit intercourse in a hotel with a young woman, and in a conversation with her he was overheard to suggest to her that she marry some old man of wealth arid that the defendant “ could give him a pill and get him out of the way.” ,The damaging character of this evidence was apparent, butdts admissibility was sustained. The court in commenting upon it say: “ I consider that this evidence was admissible, because it bore upon the question o:f motive and tended to repel that strong presumption'which would militate in favor of a husband when on trial for the murder of his wife. The rule that evidence in criminal cases should be confined strictly to the question in issue is not infringed upon because the evidence offered, while tending to prove some essential fact in the guilt of the accused, may also prove the commission of another offense. Such evidence is relevant and admissible whenever its presence goes to sustain the ¿liarge by showing scienter or motive; for these facts are essential elements of a crime. * * If this conversation, so overhéard by the witness, furnished anY clue to the existence of motives, we cannot assume nor say that it was meaningless or immaterial. The weight and importance to be attached to it w,ere for the jury to consider in the light of all the circumstances.” (See, also, People v. Scott, 153 N. Y. 40.)
In Stephen’s Digest of the Law of Evidence (Beers’ if.-Yl ed. art. 8) the principle is thus stated: “ When a person’s conduct is in issue or is deemed Jo be relevant to the.issue, statements-made in Ms presence and hearing by which his conduct is likely to have been affected, are deemed to be relevant.” •
. These inquiries revealed to the defendant that he was suspected of careless management of his property, or of the graver offense which resulted in the former fires. At -the particular juncture of this conversation he may have realized that the policies were to be canceled and he may then have conceived the purpose to burn ■ his goods before the expiration period was reached.
, It is, however, claimed that the defendant should have been permitted to prove that the previous fires were not of incendiary origin. Again it will be useful to turn to the record. Emmett Brown, a *499brother of thé defendant, testified as a witness in his behalf. He lived in Bald'winsville and occupied a store once owned by his brother. The. following occurred: “ Q. Was there a time when the building that yon occupied was on fire? * By the District Attorney : I object to that as incompetent, irrelevant and immaterial. By the Court: I don’t know about that. Isn’t that quite an issue to open up ? There isn’t any proof that there was any fire there of an incendiary origin. Mr. Mills: Hó, not a particle. The Court: Then I don’t think we will indulge in it. The objection is sustained. Exception to the defendant.”
The only pertinence to this evidence must have been to show that the fire was not of incendiary origin. The court, realizing there was no proof justifying that suspicion, pointedly so stated to the counsel for the defendant and the latter with equal" emphasis acquiesced in this construction of the evidence. There was no dissent by the district attorney and thus the court and both parties, openly before the jury, were committed to the proposition that there was no suspicion by reason o'f these former fires and hence the evidence was unnecessary. The most that the defendant could have accomplished by the excluded testimony would have been to disprove in words that. the fire was set by him, and in view of' the disavowal there was no accusation to rebut. ■
A defendant even in a criminal case cannot openly assent to a proposition which governs the course of the trial judge in the reception or exclusion of evidence, and then repudiate the course adopted. He may not deceive the judge and then profit by his duplicity.
It is claimed for the evidence in the prevailing opinion that the purpose was to show that the witness, not the defendant, was responsible for the fire. Ho such claim was suggested on the trial. It was of no importance whose fire it was unless suspicion might have been imputed to the defendant concerning it.
The People were permitted to prove that after the fire some one of the fire department was watching the property or building nights, and it is urged that this evidence is incompetent. Before this evidence was objected to, the proof showed without objection that the firemen were in the building the greater part of the time after the fire and the defendant’s counsel had elicited the fact that “ some more of the fir,e department was in charge at night.” Proof had *500been given that exc.ólsior and other material were found packed in between some furniture of the defendant and the wall or partition; that this furniture was blackened'by fire, and the excelsior showed the presence of -kerosene oil. To repel the effect of, tins- evidence the defendant’s counsel showed, on cross-examination that tile defendant and Jones were in the building daily and had access to it at all times. The inference might be that they would have removed these evidences of guilt if they had been guilty. To counteract the force of this testimony the People proved that there was nopportunity to spirit away this material,, for a fireman was watching the ' propérty all the time. I; think the evidence was competent. *
The opinion of the chief of the fire -departmentthat a draft would be created by the opening of the trap door and the lowering of the window may have been improperly received, but the fact is self-evident and the admission of the opinion must have been harmless.
Harry Moran was a witness fon the defendant; He had been in-his employ in this building and testified .that- the kerosene oil which. had- been found Upon the floor after the fire of November tenth had been placed there by him to aid in sweeping or cleaning the floor; He testified that he would .let the oil drop from a brush, “ and then we would stamp it'On the floor to get- the rest out so that it wduld not stick the floor up.”
He was- asked on cross-examination if he did not tell Sanders and Bellinger on the morning of November 20, 1903, that the oil “ was put there for a purpose ” and he answered ‘in the negative. Bellinger and Sanders were permitted to contradict Moran as to this specific question. I think it was competent to minimize or destroy the inference properly to be deduced from, his direct examination, that the oil came upon the floor innocently- and naturally, '
The other objections, I think, are linimportant. It is not wise to grant a new trial in a criminal action after a long trial for imma- . terial .error. If. that course is to be adopted few- judgments of conviction will stand. . , ■ f ■
.The judgment of conviction should be affirmed.
Judgment reversed and new trial-ordered.